United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1776
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Corey Lamont Harrison,                   *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 17, 2011
                                 Filed: January 25, 2012
                                  ___________

Before SMITH, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Corey Harrison was indicted for aiding and abetting the knowing possession
with intent to distribute five grams or more of a mixture or substance containing
cocaine base ("crack cocaine"), in violation of 21 U.S.C. §§ 841(a)(1) and
(b)(1)(B)(iii). Harrison filed a motion to dismiss for lack of probable cause, which the
district court1 denied. Thereafter, Harrison pleaded guilty pursuant to a plea
agreement. At sentencing, the district court found that Harrison qualified as a career
offender and sentenced him to 188 months' imprisonment. On appeal, Harrison argues

      1
       The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
that the district court committed reversible error by denying his motion to dismiss for
lack of probable cause and applying the career offender provision of the Guidelines.
We affirm.

                                    I. Background
       Arkansas State Police (ASP) investigators received information that individuals
were purchasing crack cocaine in Strong, Arkansas, and traveling back to Crossett,
Arkansas, to distribute it. During the investigation, a confidential informant (CI)
notified investigators that Harrison had driven to Strong in an SUV to purchase crack
cocaine.

       ASP Investigator Scott Russell and Detective Shelby Hughes of the Crossett
Police Department (collectively, "investigators") were positioned on Highway 82 in
an unmarked ASP truck, and two ASP troopers were positioned along Highway 82
at different locations in marked patrol units conducting surveillance. After a short
wait, the investigators spotted Harrison driving an SUV on Highway 82 leaving
Strong, Arkansas, as the CI had described. The investigators noticed another occupant
in Harrison's vehicle. They verified that Harrison's driver's license was suspended and
began to follow him in an unmarked police truck. While the investigators were
following Harrison, they observed him make a U-turn in the highway and pull
alongside a parked vehicle on the shoulder of the highway.

      The investigators continued down Highway 82 past Harrison's stopped vehicle
for about a mile and waited. After several minutes, Harrison continued down
Highway 82, and the investigators resumed their surveillance. While following
Harrison, they began filming Harrison's vehicle in the event that any objects were
thrown from it. On a prior occasion, when officers attempted to stop Harrison's
vehicle, a suspected amount of narcotics was thrown from the vehicle. But no
narcotics were recovered on that occasion. As the investigators were following
Harrison, they passed ASP Trooper Clayton Moss in a marked patrol unit, who

                                          -2-
notified them that he clocked Harrison traveling 65 or 66 miles per hour in a 55-mile-
per-hour zone. Thereafter, the investigators observed Harrison's vehicle veer
completely across the fog line. At that time, the investigators notified ASP Trooper
David Tumey, who was in a marked patrol unit, to stop Harrison for the observed
traffic violations. Investigator Russell believed that probable cause existed to stop
Harrison's vehicle based on the traffic violations and Harrison's driving on a
suspended license.

       As Trooper Tumey began the traffic stop, the investigators observed an object
thrown from the passenger-side window of Harrison's vehicle. This act, coupled with
the information that the CI provided, suggested drug activity to Investigator Russell.
Trooper Tumey stopped the car. Meanwhile, the investigators retrieved the object
thrown from the car—a baggy of crack cocaine. After receiving Miranda warnings,
Harrison admitted that he drove his passenger to Strong to buy crack cocaine.

       Harrison was indicted for aiding and abetting the knowing possession with
intent to distribute five grams or more of a mixture or substance containing crack
cocaine, in violation of §§ 841(a)(1) and (b)(1)(B)(iii). Harrison moved to dismiss for
lack of probable cause. At the suppression hearing, the district court denied the
motion to dismiss, finding that the officers had probable cause to stop Harrison based
on speeding and driving on a suspended license. Additionally, the court found that
the officers had a reasonable suspicion of drug activity once they observed the drugs
being thrown from the vehicle.

       Harrison then pleaded guilty pursuant to an unconditional plea agreement. In
that agreement, Harrison stipulated to certain facts, including that "a passenger in the
vehicle with Harrison . . . threw a bag of crack cocaine out of the window"2 and that


      2
        "Upon arrest, [the passenger] admitted to throwing the bag of crack cocaine
out of the vehicle window."

                                          -3-
Harrison was "driving [his passenger] to Strong, Arkansas[,] for the purpose of
purchasing crack cocaine." Harrison also acknowledged that the plea agreement did
not promise a specific sentence. The government, in turn, "agree[d] not to object to
a finding by the [district] court that [Harrison] was a minimal participant in the
criminal activity pursuant to U.S.S.G. § 3B1.2." And, it "agree[d] to withdraw the
sentencing enhancement previously filed" pursuant to 21 U.S.C. § 851.

       Prior to sentencing, the probation office prepared a presentence investigation
report (PSR). Harrison lodged eight objections to the PSR, including an objection to
the application of the career offender provision, U.S.S.G. § 4B1.1. Paragraph 18 of
the PSR stated that Harrison had been convicted of two prior felony convictions
involving controlled substance offenses. Because the instant offense involved a
controlled substance offense and Harrison was 18 years or older at the time of its
commission, the PSR concluded that Harrison qualified as a career offender under
§ 4B1.1. The enhancement raised Harrison's Guidelines offense level to 34. Harrison
objected, arguing, inter alia, that application of the provision violated the Due
Process Clause and the Double Jeopardy Clause of the Fifth Amendment, as well as
the Eighth Amendment's prohibition against cruel and unusual punishment.

      At sentencing, the district court found that Harrison had two prior convictions
involving substance offenses, making him a career offender. The district court found
"no constitutional violations for abuse of due process" resulting from application of
§ 4B1.1. After crediting Harrison for acceptance of responsibility, the district court
calculated a total offense level of 31 and a criminal history category of VI, yielding
a Guidelines range of 188 to 225 months' imprisonment. The district court sentenced
Harrison to 188 months' imprisonment.




                                         -4-
                                   II. Discussion
      On appeal, Harrison argues that the district court should have granted his
motion to dismiss for lack of probable cause. He also contends that the court erred in
applying the career offender provision of the Guidelines.

                         A. Waiver of Probable Cause Issue
       As a threshold matter, we consider whether Harrison's unconditional guilty plea
bars him from raising on appeal the denial of his motion to dismiss for lack of
probable cause. Our review of the record reveals that Harrison's guilty plea was, in
fact, unconditional. "[A]s [Harrison's] guilty plea was unconditional, he waived his
right to challenge the district court's pretrial ruling on [this] Fourth Amendment
issue[]." United States v. Harner, 628 F.3d 999, 1000 (8th Cir. 2011) (citing United
States v. Freeman, 625 F.3d 1049, 1052 (8th Cir. 2010) ("A guilty plea waives all
suppression issues not expressly reserved by a conditional plea.")). Although "[a]
defendant may enter a conditional guilty plea 'reserving in writing the right to have
an appellate court review an adverse determination of a specified pretrial motion,'"
he may do so "only with the consent of the district court and the government." Id.
(quoting Fed. R. Crim. P. 11(a)(2)). Here, Harrison pleaded guilty unconditionally;
therefore, his argument that the district court erroneously denied his motion to
dismiss for lack of probable cause is waived by his guilty plea. See id.

                                B. Career Offender
      Harrison also argues that the district court's application of the career offender
provision, U.S.S.G. § 4B1.1, violated the Due Process Clause and the Double
Jeopardy Clause of the Fifth Amendment, as well as the Eighth Amendment's
prohibition against cruel and unusual punishment.




                                          -5-
                                   1. Due Process
       Harrison contends that application of the career offender provision forces him
to answer for a crime without a presentment or indictment of a grand jury. He asserts
that classifying him as a career offender after the government has withdrawn its
information pursuant to 21 U.S.C. § 851 to have him declared a career offender
violates his right to due process of law.

       In response, the government contends that Harrison never disputed the factual
underpinnings of his prior convictions and confuses the Guidelines career offender
provision with enhancements to his statutory range of punishment pursuant to § 851.
According to the government, although it agreed in the plea agreement to withdraw
its information to establish prior convictions and not to increase his statutory range
of punishment pursuant to § 851, it never stipulated to Harrison's recommended
Guidelines range or to his career offender classification under the Guidelines. The
government argues that Harrison cannot make a substantial showing that his due
process rights were violated because he was not sentenced in excess of the maximum
term authorized by law—40 years. Additionally, it maintains that Harrison cannot
make such a showing when the district court's discretion to impose a sentence below
the statutory maximum remains unaffected.

       Harrison asserts that "his prior convictions should not be used to enhance his
sentence" in spite of the Supreme Court's holding in Almendarez-Torres v. United
States, 523 U.S. 224, 226–27 (1998), that a "sentence-enhancing prior conviction
need not be charged in [the] indictment; due process does not require treating
recidivism as [an] element of [the] offense." United States v. Brown, 221 F. App'x
496, 497 (8th Cir. 2007) (unpublished per curiam). Harrison's argument is
"unavailing." Id. "The Supreme Court has never overruled its decision in Almendarez-
Torres," nor has it "alter[ed] the rule that a court may consider prior criminal history
as a sentencing factor." United States v. Johnson, 408 F.3d 535, 540 (8th Cir. 2005).

                                          -6-
                                  2. Double Jeopardy
       Harrison maintains that application of the Guidelines career offender provision
results in him "getting hit with a double whammy" because his "two [state] offenses
[were] counted twice": first, to determine his offense level and, second, to determine
his criminal history category. Harrison asserts "that this is in effect a type of double
jeopardy" because he

      had previously been convicted of having committed state crimes for
      which he has paid his price in society and is now being charged with an
      additional price yet again for the very same crime for which he had
      already been found guilty by the state and for which the U.S.
      Government never prosecuted.

Additionally, he argues that "[h]e is also being hit twice by being charged with the
crime being assessed against him both for offense level purposes and for determining
criminal history."

       In response, the government argues that although defendants categorized as
career offenders under § 4B1.1 generally have their base offense level increased and
their criminal history category automatically increased to VI, Harrison ignores the
fact that his criminal history category would be VI even if he was not classified as a
career offender. According to the government, the PSR determined that Harrison had
a criminal history score of 15, which equates to a criminal history category of VI.
Furthermore, the government cites this court's prior holding that an enhancement for
criminal history does not violate the Double Jeopardy Clause. See United States v.
Thompson, 972 F.2d 201, 204 n.3 (8th Cir. 1992).

       We hold that Harrison's argument that "the 'career offender' portion of the
guidelines is unconstitutional for double jeopardy reasons" is without merit. Id.
(citing United States v. Thomas, 930 F.2d 12, 14 (8th Cir. 1991) (holding that

                                          -7-
enhancement for criminal history does not violate the Double Jeopardy Clause)); see
also United States v. Andrews, 447 F.3d 806, 810 (10th Cir. 2006) ("Andrews claims
that the career offender enhancement imposed pursuant to U.S.S.G. § 4B1.1 violates
the Double Jeopardy Clause of the Fifth Amendment. The Supreme Court has
consistently rejected double jeopardy challenges to recidivism statutes, stating that
'the enhanced punishment imposed for the later offense is not to be viewed as either
a new jeopardy or additional penalty for the earlier crimes but instead as a stiffened
penalty for the latest crime, which is considered to be an aggravated offense because
[it is] a repetitive one.'" (quoting Witte v. United States, 515 U.S. 389, 400 (1995))).

                         3. Cruel and Unusual Punishment
      Finally, Harrison argues that because "his participation in the crime was
minimal," application of the career offender provision and a sentence of 188 months'
imprisonment violates the Eighth Amendment's prohibition against cruel and unusual
punishment.

      In response, the government notes that Harrison's sentence is at the low end of
the Guidelines range and falls squarely within the statutory range of punishment.
Additionally, the government argues that the record reflects that Harrison was more
than just an "innocent driver"; instead, he admitted to law enforcement that he
transported his passenger to buy crack cocaine.

       "[W]e have previously rejected [the] argument" that the career offender
provision "violate[s] the Eighth Amendment's protection against cruel and unusual
punishment." United States v. Shareef, 259 F. App'x 897, 897 (8th Cir. 2008)
(unpublished per curiam) (citing United States v. Foote, 920 F.2d 1395, 1401 (8th
Cir. 1990) (rejecting defendant's argument that his sentence was cruel and unusual
due to enhancement of his sentence under the career offender provision and
"agree[ing] with the Tenth Circuit that, as a matter of law, sentences under the
Guidelines are sentences within statutorily prescribed ranges and therefore do not

                                          -8-
violate the Eighth Amendment")); see also United States v. Knight, 96 F.3d 307, 311
(8th Cir. 1996) ("We also reject [the defendant's] assertion that his career offender
sentence constitutes cruel and unusual punishment under the Eighth Amendment.")
(citing United States v. Gordon, 953 F.2d 1106, 1107 (8th Cir. 1992) (holding that
application of career offender provision resulting in sentencing range beginning at
262 months' imprisonment for aiding and abetting knowing and intentional
manufacturing of phenylacetone did not violate Eighth Amendment); Foote, 920 F.2d
at 1401).

      Applying these precedents, we hold that Harrison's within-Guidelines sentence
of 188 months' imprisonment does not violate the Eighth Amendment.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -9-